— The respective attorneys for the parties on this appeal from an order of the Supreme Court, Kings County, entered September 11, 1975, have agreed, after a conference in this court before Mr. Justice Gittleson held on November 21, 1975, that the appeal be withdrawn, without costs, and that the issue of counsel fees be referred to said court for determination, and they thereupon signed a stipulation to such effect. In accordance with the foregoing, the appeal is deemed withdrawn, without costs, and the issue of counsel fees is referred to the Supreme Court, Kings County, for determination. Gulotta, P. J., Rabin, Hopkins, Martuscello and Latham, JJ., concur.